Citation Nr: 0924494	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  07-24 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
sleep disorder, and, if so, whether service connection is 
warranted.

2.  Entitlement to an effective date prior to July 5, 2006, 
for the award of service connection for erectile dysfunction.

3.  Entitlement to an effective date prior to July 5, 2006, 
for the award of special monthly compensation for loss of use 
of a creative organ. 

4.  Entitlement to an increased rating for 
arteriolonephrosclerosis with hypertension, currently rated 
as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

The Veteran testified before the undersigned at a February 
2009 hearing at the RO, a transcript of which has been 
associated with the file.  

Subsequent to the most recent statement of the case with 
respect to the service connection issue and supplemental 
statement of the case (SSOC) with respect to the increased 
rating and earlier effective date issues, VA received 
additional evidence consisting of VA outpatient treatment 
records.  This evidence has not been considered by the RO, 
the agency of original jurisdiction, with respect to the 
issues on appeal.  However, although the Veteran has not 
waived his right to have the RO initially consider this 
evidence, these treatment reports are essentially duplicative 
of the evidence previously of record with respect to the 
issues on appeal.  Thus, the Board finds that the 
solicitation of a waiver and/or remand for initial 
consideration by the RO of this evidence is not required 
under 38 C.F.R. § 20.1304(c).

The Board notes that the Veteran, at the time of his February 
2009 hearing, raised the issue of entitlement to an increased 
rating for erectile dysfunction.  The Veteran has not 
appealed this issue and it is referred to the RO for 
appropriate action.

The issue of entitlement to an increased rating for 
arteriolonephrosclerosis with hypertension is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2005 rating decision, the RO 
denied the Veteran's claim for service connection for a sleep 
disorder.  Although notified of that decision in March 2005, 
the Veteran did not initiate an appeal.

2.  Evidence submitted subsequent to the March 2005 rating 
decision is not cumulative or redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current sleep disorder, diagnosed as sleep 
apnea, developed many years after service and is not shown to 
have been caused by any incident of service.

4.  There is no evidence of an unadjudicated formal or 
informal claim for entitlement to service connection for 
erectile dysfunction prior to July 5, 2006.

5.  Prior to July 5, 2006, the Veteran was not service-
connected for an erectile dysfunction disability and there is 
no evidence of a prior unadjudicated formal or informal claim 
for special monthly compensation.




CONCLUSIONS OF LAW

1.  The unappealed rating decision in March 2005, which 
denied service connection for a sleep disorder, is final.  
38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008).

2.  New and material evidence has been received to reopen the 
claim for service connection for a sleep disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 
(2008).

3.  A sleep disorder was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.  The criteria for an effective date earlier than July 5, 
2006, for the grant of service connection for erectile 
dysfunction, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 
3.400 (2008).

5.  The criteria for an effective date earlier than July 5, 
2006, for the grant of special monthly compensation based on 
the loss of a creative organ have not been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.400, 3.350, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance Requirements

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  VA must 
notify the claimant (and his or her representative, if any) 
of any information and evidence not of record: (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Dingess v. Nicholson, 19 
Vet. App. 473 (2006), also held that, as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim.  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

When, however, for whatever reason, there was no or 
inadequate pre-decisional VCAA notice, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court) has held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).

Here, with respect to the erectile dysfunction and special 
monthly compensation claims, a letter dated in October 2006 
informed the Veteran of the evidence needed to substantiate 
his claim for service connection, to include the downstream 
issues of how VA determines the disability rating and 
effective date.  See Dingess v. Nicholson, supra.  A March 
2007 rating decision granted service connection for erectile 
dysfunction and, accordingly, awarded special monthly 
compensation based on loss of use of creative organ.  The 
Veteran perfected an appeal as to the effective dates 
assigned.  

Similarly, a January 2007 letter, provided to the appellant 
prior to the March 2007 rating decision denying service 
connection for a sleep disorder based on no new and material 
evidence, informed the Veteran of the evidence needed to 
substantiate his claim, to include what would constitute new 
and material evidence to reopen his claim, as required by 
Kent v. Nicholson, 20 Vet. App. 1 (2006) (indicating the VCAA 
notice must apprise the veteran of the specific reasons his 
claim was previously denied so that he may respond by 
identifying and/or submitting evidence that would overcome 
those deficiencies).  

With respect to the duty to assist, the RO obtained the 
Veteran's service, VA, and private treatment records, he has 
been afforded a VA examination in connection with his 
erectile dysfunction related claims, and he has provided his 
hearing testimony and written communications.  As there is no 
indication or allegation that relevant evidence remains 
outstanding, the Board finds that the duty to assist has been 
met.  38 U.S.C.A. § 5103A.

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with 
respect to his claim for service connection for a sleep 
disorder; however, although the Board has reopened this claim 
based on the receipt of new and material evidence, as will be 
discussed in detail below, in light of the uncontroverted 
facts, the Board finds that an examination is unnecessary to 
decide this claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist in the development 
of the claims adjudicated herein.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Finally, it is noted that the Board has thoroughly reviewed 
all the evidence in the Veteran's claims folder and, although 
the Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the evidence submitted by the Veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The Veteran must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

New and Material Evidence

VA may reopen a previously and finally disallowed claim when 
"new and material" evidence is presented or secured with 
respect to that claim.  38 U.S.C.A. § 5108.  "New evidence" 
means evidence not previously submitted to agency decision 
makers, and "[m]aterial evidence" means "existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim."  38 C.F.R. § 3.156(a).  The new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  For 
the purpose of establishing whether new and material evidence 
has been submitted, the credibility of evidence is presumed 
unless the evidence is inherently incredible or consists of 
statements that are beyond the competence of the person or 
persons making them.  See Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

In an unappealed March 2005 rating decision, the RO denied 
the Veteran's claim for service connection for a sleep 
disorder.  Although notified of that decision in March 2005, 
the Veteran did not initiate an appeal, and thus it became 
final.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).

Evidence of record at the time of the March 2005 rating 
decision included the Veteran's service treatment records as 
well as VA and private medical records.  The RO denied the 
claim because the medical evidence of record failed to show 
that a sleep disorder was clinically diagnosed, it began in 
the military, was caused by some injury or event in the 
military, or that it has been caused or made worse by a 
service connected disability.  In this regard it is noted 
that, although the RO found that a sleep disorder had not 
been clinically diagnosed, at the time of the March 2005 
rating decision, competent medical evidence dated in June 
2000 showed that the Veteran's symptoms had been diagnosed as 
obstructive sleep apnea.  Notwithstanding this RO 
determination, inasmuch as the Board is reopening this claim, 
such finding is not prejudicial to the Veteran's claim.  

Since the March 2005 final denial of the claim for service 
connection for a sleep disorder, VA has received new and 
material evidence.  Specifically, VA treatment records 
reflect findings of sleep apnea and the Veteran's February 
2009 hearing testimony includes his recollection that he 
initially experienced sleep impairment in 1985 while 
stationed in Germany, when his First Sergeant brought it to 
his attention that other were complaining about it.  

This evidence is new because it was not previously of record 
and it is material because it relates to an unestablished 
fact, namely that the evidence does not show that a 
clinically diagnosed sleep disorder is related to his period 
of military service.  Thus, the evidence raises a reasonable 
possibility of substantiating the claim and, as such, is 
"material."

Assuming the credibility of the Veteran's statements and the 
submitted evidence, pursuant to Justus, new and material 
evidence has been received and the claim of service 
connection for a sleep disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. § 3.156.

Having decided the claim is reopened, the next question is 
whether the Board may conduct a de novo review without 
prejudicing the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has provided him notice of the 
requirements for establishing service connection, and his 
arguments throughout this appeal have been on the merits.  
Thus, there is no prejudice in conducting a de novo review of 
his claim at this time.

Service Connection

As already alluded to, the Veteran claims entitlement to 
service connection for a sleep disorder which he alleges was 
initially manifested during his period of active duty 
service.  For the reasons and bases discussed below, however, 
the Board finds that the preponderance of the evidence is 
still against this claim, so it must remain denied.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service or for 
aggravation of a pre-existing condition during service beyond 
its natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.306.  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The Federal Circuit Court has 
held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between his/her service and the disability.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's earliest post-service finding with respect to a 
sleep disorder is a June 2000 VA outpatient treatment report 
which notes that he presented with complaints of snoring, 
witnessed apnea and excessive daytime sleepiness.  The 
impression was obstructive sleep apnea.  In addition, a March 
2001 report from the Arkansas Sleep Disorders Diagnostic 
Center includes a diagnosis of obstructive sleep apnea 
controlled by CPAP (continuous positive airway pressure).  
Thus, there is more than sufficient evidence of a current 
sleep disorder.

Consequently, the determinative issue is whether this current 
sleep disorder is somehow attributable to the Veteran's 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Upon review of the evidence of record, however, service 
connection for a sleep disorder is not warranted.

The Veteran's service treatment records as well as his 
December 1992 and February 1998 VA examination reports and 
private treatment records dated from June 1992 to May 1993 
are silent with respect to complaints or findings of sleep 
impairment.  Specifically, prior to the initial post service 
findings of obstructive sleep apnea in June 2000, the medical 
evidence of record is silent with respect to symptoms 
attributable to this claim.

Accordingly, the Board finds that the Veteran's service 
medical records, as a whole, provide evidence against a 
finding for a chronic sleep disorder during service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  In 
addition, the evidence as a whole does not show continuity of 
symptomatology since service.  38 C.F.R. § 3.303(b).  In 
making this determination, the Board acknowledges the 
Veteran's recollection, during his February 2009 Travel Board 
hearing, that he has continued to experience sleep impairment 
since serving in Germany in 1985.  However, as noted above, 
his initial post-service clinical finding of a sleep disorder 
was in June 2000, approximately 11 years after his discharge 
from active duty service.

The Board acknowledges that the Veteran is competent to 
describe his sleep symptomatology.  See Layno v. Brown, 6 
Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2).  However, as a 
layperson, he is not competent to diagnose any medical 
disability or render an opinion as to the cause or etiology 
of any current disorder because he has not been shown to have 
the requisite medical expertise.  See, e.g., Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In this regard, the Federal Circuit has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a factual issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See also Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

The issue at hand does not involve a simple diagnosis; that 
is to say, sleep apnea is not a simple diagnosis.  See 
Jandreau.  The claimant is not competent to provide more than 
simple medical observations.  He is not competent to provide 
a complex medical opinion regarding the etiology of the 
claimed disability.  See Barr.  Thus, the claimant's lay 
assertion is not competent or sufficient.

In sum, the preponderance of the competent evidence of record 
does not support a finding that the claimed sleep disorder is 
related to the Veteran's service or any incident therein.  
Therefore, the claim must be denied.

Earlier Effective Dates

Service Connection for Erectile Dysfunction

The Veteran claims that he is entitled to an earlier 
effective date for the grant of service connection for 
erectile dysfunction.  Specifically, on his March 2007 notice 
of disagreement, he claimed that the effective date for 
special monthly compensation for loss of use of a creative 
organ should be in June or July 1992.  Thereafter, during his 
February 2009 Travel Board hearing, he recalled that he filed 
his claim for erectile dysfunction in 2005.  He recalled that 
he started having symptoms of erectile dysfunction in May or 
June 2005 and that he was diagnosed with erectile dysfunction 
prior to 2005.  

A brief review of the history of this claim reveals that VA 
received the Veteran's claim for sexual dysfunction on 
October 13, 2006.  However, the RO construed a communication 
(claiming service connection for sleep apnea) received on 
July 5, 2006, as a claim for service connection for erectile 
dysfunction.  Accordingly, by a March 2007 rating decision, 
service connection for erectile dysfunction was granted and a 
noncompensable evaluation was assigned effective from July 5, 
2006.  Although the Veteran was granted a greater benefit 
than that to which he was entitled, the Board will not 
detract from benefits already received by the Veteran.  

The Board has thoroughly reviewed the Veteran's claims file 
and concludes that in light of the evidence of record and 
procedural history, the Veteran's claim for an effective date 
prior to July 5, 2006, for a grant of service connection for 
erectile dysfunction must be denied.  While the Veteran has 
argued that the effective date for the grant of service 
connection should be as early as June or July 1992, the date 
is inconsistent with rules and regulations implemented by 
Congress concerning effective dates for award of 
compensation.

Disability compensation is awarded for direct service 
connection, when an original claim is filed the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  

In the instant case, the Veteran separated from service in 
August 1989.  As claimed by the Veteran during his February 
2009 Travel Board hearing, VA treatment records confirm that 
his symptoms were diagnosed as erectile dysfunction prior to 
2005 (the records note he has had erectile dysfunction since 
December 2002).  His claim for sexual dysfunction was 
received by VA in October 2006, clearly outside the one-year 
time frame from separation from service in 1989.  

Accordingly, the claim for entitlement to an effective date 
prior to July 5, 2006, for the grant of service connection 
for erectile dysfunction must be denied.

Special Monthly Compensation

The Veteran claims that he is entitled to an earlier 
effective date for the grant of special monthly compensation 
for loss of use of a creative organ.

The Board initially notes that VA law provides that 
entitlement to special monthly compensation is warranted if a 
Veteran, as the result of service-connected disability, has 
suffered the anatomical loss or loss of use of one or more 
creative organs.  38 U.S.C.A. § 1114(k) (West 2002); 
38 C.F.R. § 3.350(a) (2008).  In this case, the predicate 
service-connected disability, upon which special monthly 
compensation was granted, is erectile dysfunction.

Specifically, in March 2007, the RO granted service 
connection for erectile dysfunction.  In that decision, the 
RO also granted special monthly compensation based on 
anatomical loss of use of a creative organ.

The effective date for disability compensation claims based 
on direct service connection is the day following separation 
from active service, or the date entitlement arose, if the 
claim is received within one year after separation from 
service; otherwise, the effective date is the date of the 
receipt of claim, or the date that the entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(b)(2)(i).

Given the foregoing, and as the Board has found in the 
instant decision that an earlier effective date for the award 
of service connection for erectile dysfunction is not 
warranted, the earliest possible effective date for special 
monthly compensation based on anatomical loss or loss of use 
of a creative organ, is July 5, 2006, the effective date of 
service connection for erectile dysfunction.

Accordingly, the claim for entitlement to an effective date 
prior to July 5, 2006, for the award of special monthly 
compensation for loss of use of a creative organ must be 
denied.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the Veteran's claims for service 
connection for a sleep disorder and entitlement to an 
effective date prior to July 5, 2006, for the grant of 
service connection for erectile dysfunction and the award of 
special monthly compensation based on loss of use of a 
creative organ; thus, there is no reasonable doubt to resolve 
in his favor and his claims must be denied.  


ORDER

The petition to reopen the claim for service connection for a 
sleep disorder is granted, however, the underlying claim for 
service connection for a sleep disorder is denied.

Entitlement to an effective date prior to July 5, 2006, for 
the award of service connection for erectile dysfunction is 
denied.

Entitlement to an effective date prior to July 5, 2006, for 
the award of special monthly compensation for loss of use of 
a creative organ is denied.


REMAND

Unfortunately, a remand is required with respect to the issue 
of entitlement to an increased rating for 
arteriolonephrosclerosis with hypertension.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the Veteran's claim so that he is afforded every 
possible consideration.

The Veteran indicated during his February 2009 Travel Board 
hearing that his service-connected arteriolonephrosclerosis 
with hypertension had increased in severity.  Specifically, 
although a January 2005 VA examination report includes a 
finding of nocturia about every hour, during his Travel Board 
hearing, the Veteran testified that he has to go to the 
bathroom every 15 to 30 minutes.  Although the Veteran 
underwent a VA genitourinary examination in October 2007, 
this examination report does not address the extent or 
severity of his nocturia.  VA's General Counsel has indicated 
that when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not 
required to direct a new examination simply because of the 
passage of time, a new examination is appropriate when the 
claimant asserts that the disability in question has 
undergone an increase in severity since the time of the last 
examination).  Therefore, an additional medical examination 
is necessary to make a determination in this case.

It is noted that the Veteran's arteriolonephrosclerosis with 
hypertension is rated as 30 percent disabling under 38 C.F.R. 
§ 4.115b, Diagnostic Code 7507, for arteriolar 
nephrosclerosis.  It is further noted that arteriolar 
nephrosclerosis is rated according to predominant symptoms as 
renal dysfunction, hypertension, or heart disease.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7507.  In this regard, it 
is also noted that the October 2007 VA examination did not 
address the degree of the Veteran's renal dysfunction with 
respect to findings of albuminuria or level of kidney 
function.  In addition, subsequent VA treatment records 
include findings of aortic valve stenosis as well as a risk 
factor of cardiac decompensation.  Accordingly, this matter 
must be remanded for a VA examination to ascertain the 
current severity of the Veteran's arteriolonephrosclerosis 
with hypertension.

Additionally, review of the claims file suggests that the 
Veteran continues to receive medical treatment from VA.  Any 
VA medical records are deemed to be constructively of record 
in proceedings before the Board and should be obtained prior 
to further review of the claims file.  Bell v. Derwinski, 2 
Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
VA medical treatment afforded to the 
Veteran subsequent to January 2009 (the 
date of the most recent treatment 
reports of record) for inclusion in the 
file.

2.  Thereafter, schedule the Veteran 
for a VA examination to determine the 
nature, extent and severity of his 
service-connected 
arteriolonephrosclerosis with 
hypertension.  The examiner should 
consider the information in the claims 
file to provide an opinion as to the 
presence and severity all renal, 
hypertension, and heart pathology 
found.  Specifically, the examination 
report should reflect consideration of 
findings of aortic valve stenosis noted 
in April 2008 as well as the risk 
factor of cardiac decompensation noted 
with respect to hypertension in January 
2009.  

The examiner should respond to the 
following specific questions and 
provide a full statement of the basis 
for the conclusions reached:  

(a)  The examiner should schedule blood 
pressure readings taken two or more 
times on each of at least three 
different days, if warranted for an 
adequate medical opinion, and should 
discuss whether there is evidence of 
any distinct periods of identifiable 
degrees of disability (i.e. diastolic 
pressure predominantly 120, 130, or 
more) manifest since May 2004.

(b)  On the basis of the clinical 
record, including laboratory testing, 
has the Veteran's condition resulted in 
constant albumenuria with some edema?

(c)  On the basis of the clinical 
record, including laboratory testing, 
has the Veteran's condition resulted in 
a definite decrease in kidney function?  
Note increased frequency of nocturia.

(d)  On the basis of the clinical 
record, including laboratory testing, 
has the Veteran developed heart disease 
as a result of his service-connected 
arteriolonephrosclerosis with 
hypertension and, if so, the nature and 
severity of such heart disease?  

(e)  If the Veteran is found to have 
heart disease which is not the result 
of his service-connected 
arteriolonephrosclerosis with 
hypertension, has such heart disease 
been aggravated by his service-
connected arteriolonephrosclerosis with 
hypertension?

If the physician is unable to render 
any opinion sought, it should be so 
indicated on the record and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
must be set forth for the record.

3.  To avoid another remand, the RO 
should ensure that all requested action 
has been completed (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, readjudicate the claim 
in light of the additional evidence.  
If the claim is not granted to the 
Veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


